                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-00449JVS(GJSx)                                                Date     March 6, 2020

 Title             Brian and Marlene Finander v Riverside County, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER SETTING ORDER TO SHOW CAUSE


              On March 5, 2020, Brian and Marlene Finander (collectively “Finanders”)
filed a Verified Complaint for Damages and Time Urgent Request for Writ/Order.
(Docket No. 1.)

            The Court finds good cause for issuing the following order based on the
Finanders’ verified allegations that they have been denied the exercise the First
Amendment right to initiate litigation.

             The Court orders the County of Riverside (“County”) to show cause why the
Court should not issue an order to compel the County to permit the Finanders to file
documents with the Riverside County Superior Court in accordance with the usual
procedures for filing documents on March 23, 2020 at 3:00 p.m. The County shall file a
written response no later than March16, 2020. The Finanders may file a reply no later
than noon March 19, 2020. All service shall be personal or by electronic means.

            A copy of this order is sent via U.S. Mail to Office of County Counsel, 3960
Orange Street, Suite 500, Riverside, California 92501.


                                                                                                          :       0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
